 



Exhibit 10.1
(PRG SCHULTZ LOGO) [g11771g1177100.gif]
Mr. Bradley Roos
RE: Expatriate Assignment — Letter of Understanding
This letter confirms our mutual understanding of the terms and conditions
applying to your expatriate assignment in the United Kingdom.
Your assignment is subject to medical clearances, proper immigration and/or work
clearances, and your acceptance of the terms and conditions outlined in this
letter. The effective date of your assignment will be June 1, 2005. This
assignment is expected to last through December 31, 2009. Your point of origin
has been designated as Miramar, Florida, USA.
For the duration of your assignment you will be employed by PRG-Schultz
International, Inc. (the “Company”), as Senior Vice President-Europe. You will
report to Jim McCurry, President and CEO, or his designee.
COMPENSATION

§   Your annual base salary will be (U.S.$) 323,000.00. Your salary will be paid
bi-weekly at a rate of $12,423.08. Your base salary will not be adjusted
downward for as long as you remain in the same position, unless PRG-Schultz’s
Board of Directors or the Compensation Committee of the Board (the “Committee”)
has duly authorized and directed a general compensation decrease for all
executive employees of the Company and the reduction of the sum of your Base
Salary and potential Bonus hereunder is similarly reduced in respect of other
executives. However, if you voluntarily transfer to another position within the
Company, the salary would be reviewed accordingly. Any other change in your
position shall be dealt with as set forth herein under the resignation and
termination provisions.

§   You will be eligible to participate in the PRG-Schultz Performance Bonus
Plan (“the Plan”) with an incentive payout potential of between 40% (at target)
and 80% (at maximum) of your base salary, subject to the terms and conditions of
the Plan. Any updates or changes to the Plan would be applied to all
participants globally.

§   You will be eligible to participate in the employee benefit plans available
to Company employees. Your assignment will have no effect on accrual of benefits
to which you are presently entitled.

         
Initial Here
  /s/ BTR
 
    

1



--------------------------------------------------------------------------------



 



PAY DELIVERY
Your salary and allowances will be electronically deposited in U.S. dollars to
your U.S. bank account or otherwise to the account you have designated. You
should instruct your bank as to the amount that should be converted into host
country currency and transferred to your host country account. The Company will
bear the cost of one fund conversion and transfer per month.
HOUSING ASSISTANCE
The Company will lease a home on your behalf. The assistance method will be
structured so that the Company receives the best tax treatment in the United
Kingdom.
OTHER EXECUTIVE COMPONENTS
The Company will provide you with the following:

§   Home Leave — You and your family will be entitled to two home leaves per
year reimbursed according to the Company relocation and travel policy. Your home
leave is subject to the allowed vacation time. The length of family leave is at
your discretion.

§   Tax Return Preparation and Counseling Session — The Company will retain the
services of a public accounting firm to assist you in the preparation of tax
returns for the years affected by your international assignment.

§   Education Allowance — The Company will pay tuition and bus expenses for your
children to attend the American school.

TAX EQUALIZATION
The objective of tax equalization is to ensure that the employee does not
experience a significant tax loss or gain as a result of the assignment. The tax
equalization system provides that you will bear a total annual cost
approximately equivalent to the U.S. and State income tax, U.S. social tax cost
which you would incur if you continued to work in the U.S.
The Company will equalize your tax liability to the U.S. You will be held
responsible for hypothetical U.S. income, State income, and U.S social taxes on
your base salary and incentive bonus. Taxes on your personal income will be your
responsibility and items such as stock options, restricted stock, etc.
A hypothetical obligation (hypothetical U.S. and U.S. state) will be withheld
from your base, bonus and other incentive compensation. You will be responsible
for U.S. social taxes on your entire compensation.

         
Initial Here
  /s/ BTR
 
    

2



--------------------------------------------------------------------------------



 



Having taken the hypothetical withholding and actual social tax from your
periodic pay, the Company will be responsible for the payment of Host Country
income/social taxes on your base, bonus, other incentive compensation and
international assignment allowances. You will be responsible for remitting
payment of tax on your personal income as required by local law.
Additionally, you shall be indemnified of any foreign country taxation including
exercise of PRGX stock options during your international assignment.
All payments made by the Company on your behalf will be fully grossed up for
U.S. and U.S. state tax obligations, and will be the sole obligation of the
Company.
You will receive a Tax Equalization calculation for each calendar year of your
assignment. A tax settlement amount may be due to/from the Company as a result.
It is expected that any tax settlement amount be paid within 30 days of receipt
of the settlement calculation whether due to, or from, the Company.
The tax consultant will review the concepts of Tax Equalization and answer any
questions you may have about this benefit during your tax consultation.
The Company expects that you will fully comply with all U.S./State and host
country tax rules.
The Company requires that you:

§   Exercise reasonable care and attention in minimizing host country and U.S.
tax liabilities in accordance with the tax planning positions recommended by the
Company’s tax services provider, and

§   Provide the Company’s tax service provider with the annual tax filing
information required to prepare U.S. and host country tax returns and tax
equalization calculations.

If you do not comply with the U.S. tax compliance calendar, you will be
responsible for all penalty interest costs arising after the due date as a
result of late or delayed filing or underpayment of actual U.S. income tax
liabilities.
HOST COUNTRY BENEFITS
Because you may be required to participate in United Kingdom benefits plans, the
Company will reimburse you for the cost of any United Kingdom social benefit
programs to which you are required to contribute. You agree that any benefit
made payable to you upon your termination, severance, or retirement from a
foreign subsidiary or affiliate will revert to the Company.

         
Initial Here
  /s/ BTR
 
    

3



--------------------------------------------------------------------------------



 



EMPLOYMENT RESTRICTION
It is understood that in accepting this assignment, you agree that you will not
engage in any employment or business enterprise that would in any way conflict
with your service to the interests of the Company.
REPATRIATION
Once your assignment has been successfully completed, you will be repatriated to
the U.S. The Company will seek to provide you with a position equivalent to the
foreign assignment in terms of both base salary and grade. However, this is not
a guarantee of employment and is subject to the situation and circumstances at
the time of repatriation.
The Company will pay the cost of shipment of household good and personal effects
including, return transportation, temporary housing, and tax counseling services
upon repatriation to the U.S.
VOLUNTARY RESIGNATION
If the resignation is voluntary, the Company will not be responsible to relocate
you to your point of origin. In case the resignation is to take a position with
another company, it is expected that moving expenses will be obtained from the
new employer.
In the event of voluntary resignation not involving another position, the
Company will not be responsible for the cost of returning you, your family, and
belongings back to the point of origin.
COMPANY INITIATED TERMINATION
If your employment with the Company is terminated without cause (initiated by
the Company), you will receive your base salary and bonus for the year in which
such termination occurs prorated through the date of such termination, plus a
severance payment, subject to adjustment as set forth below, equal to twelve
(12) months of base salary, payable monthly and subject to applicable payroll
taxes and deductions subject to signing an agreement and release. The Company
will also pay the cost of returning you, your family, and belongings, back to
the point of origin, and equal to the amount initially provided for your
relocation to United Kingdom. The Company will also provide reimbursement for
temporary living expenses up to 60 days.
In the event of termination by the Company for cause, the Company will pay you
through the termination date, plus any accrued, unused vacation time, any
business expenses incurred through the termination date. You will be responsible
for the cost of returning you, your family, and belongings, back to the point of
origin.

         
Initial Here
  /s/ BTR
 
    

4



--------------------------------------------------------------------------------



 



Termination for Cause means conviction of a felony, conviction of fraud,
embezzlement or attempted fraud or embezzlement of assets of the Company, use of
illegal drugs, material breach of this contract, gross negligence or willful
misconduct in the performance of duties, breach of fiduciary duty to the
Company, such as engaging in directly competitive acts while employed with the
Company.
Return to the U.S. must be made within 30 days of termination of employment.
GENERAL
This Letter of Understanding specifies the terms applicable to your expatriate
assignment to the United Kingdom, and supersedes the previously applicable
United Kingdom Letter of Understanding and any amendments or addenda thereto.
The Company reserves the right to modify the terms and conditions of your
international assignment due to changes in company-wide policy. The actual
duration of your assignment shall be subject to the needs of the Company and
nothing contained herein shall be construed as an employment contract with the
Company for any fixed term or for any purpose. If your assignment is extended
beyond December 31, 2009, a new Letter of Understanding will be drawn up in
accordance with the Company’s International Assignment Policy.
You agree that, should any difference between you and the Company be
adjudicated, this will be in accordance with U.S. law, not the United Kingdom
law.
The terms of your employment agreement with PRG-Schultz USA, Inc. dated June 1,
2001 shall continue in full force and effect as originally executed; provided,
however, in the event of any inconsistency between the terms of this Letter of
Understanding and your employment agreement, the terms of this Letter of
Understanding shall control.
[Signatures on following page]

         
Initial Here
  /s/ BTR
 
    

5



--------------------------------------------------------------------------------



 



Please signify your understanding of, and agreement with, the terms of this
agreement by initialing each page and signing below.

     
/s/ Bradley T. Roos
  /s/ Jennifer Moore
 
   
(Name)
  (Name)
 
   
Senior Vice President — Europe
  Senior Vice President — Human Resources
 
   
(Title)
  (Title)
 
   
12 February 2008
  12 February 2008
 
   
(Date)
  (Date)
 
   
     Bradley Roos
 
(Employee’s Name)
   

         
Initial Here
  /s/ BTR
 
    

6